DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Continued Examination
A ‘Request for Continued Examination’, on 17 June 2021, under 37 C.F.R. 1.114, including the fee set forth in 37 C.F.R. 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 C.F.R. 1.114, and the fee set forth in 37 C.F.R. 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 C.F.R. 1.114.  

Amendment and Response to Final Office Action
The ‘Amendment and Response to Final Office Action’, filed on 04 May 2021, was previously ENTERED and the allegations/arguments presented were fully considered.

Amendment Under 37 C.F.R. 1.312
The ‘Amendment Under 37 C.F.R. 1.312’, filed on 04 May 2021, has been ENTERED and the allegations/arguments presented were fully considered.



Status of Claims
	Claims 1-47, 49-60, 62-64, 66, and 67 have been canceled.
	Claims 80-84 are added.

Information Disclosure Statement
	The ‘Information Disclosure Statement’, filed 17 June 2021, has been considered.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The ‘Amendment under 37 C.F.R. 1.312’ (p5), filed on 04 May 2021, submits new claims 80-84 are supported by the specification, where p69, lines 17-31 details nucleotide analogs that can be included in the nucleic acid molecules disclosed in this patent application.  It is acknowledged that new claims 80-84 are supported by the specification, particular at the indicated support.  New claims 80-84 are considered to provide for additional limitations to the administered RNA molecule in the method of claim 48, the method of which has been otherwise found allowable.
The ‘Information Disclosure Statement’, filed 17 June 2021, cites EP 3167059, EP 3594337, WO 2015-101415, WO 2016-005004, and WO 2016-005324.  However, these references are inapplicable as prior art based upon their respective later publication dates.  The ‘Information Disclosure Statement’, filed 17 June 2021, also cites WO 2005-075644 and Holtkamp et al.  However, 
The most relevantly identified references are U.S. Patent Application Publication No. 2004/0110295 (‘PTO-892’, mailed 04 January 2021; herein “PUNNONEN”) and U.S. Patent Application Publication No. 2014/0147454 (‘PTO-892’, mailed 04 January 2021; “CHAKRABORTY”) (see ‘Claim Rejections – 35 U.S.C. § 102, U.S. Patent Application Publication No. 2004/0110295’ and ‘Claim Rejections – 35 U.S.C. § 103, U.S. Patent Application Publication No. 2004/0110295 further in view of U.S. Patent Application Publication No. 2014/0147454’ in the ‘Final Office Action’, mailed 04 January 2021).  PUNNONEN discloses methods for the production of antibodies utilizing recombinant vectors comprising at least two poly(A) sequences.  Similarly, CHAKRABORTY discloses methods for the intramuscular administration of nucleic acid molecules comprising an antigen from a pathogen associated with an infectious disease and a poly(A) sequence.  However, the ‘Amendment and Response to Final Office Action’, filed 04 May 2021, amends the claims to the administration of an RNA molecule and persuasively argues on pages 4-5: 1) the RNAs expressed from the DNA plasmid vectors of PUNNONEN would NOT comprise two polyA sequences separated by 10 to 90 nucleotides, because the Information Disclosure Statement’, filed 04 May 2021).  In view of the amendments to the claims and in conjunction with the allegations/arguments presented, these rejections have been withdrawn.  Also see ‘Applicant-Initiated Interview Summary’, 04 May 2021.
In view of the amendments to the claims in the ‘Amendment and Response to Final Office Action’, filed 04 May 2021, along with the allegations/arguments presented therein, all grounds of rejection in the ‘Final Office Action’, mailed 04 January 2021, have been overcome.  No other grounds for rejection are present. 
No pending United States applications have been identified with claims directed to the same invention as claimed herein.
Therefore, claims 48, 61, 65, and 68-84 are deemed allowable.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Channing S Mahatan whose telephone number is (571)270-7464.  The Examiner can normally be reached on Monday - Friday; 9am to 5:30pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mindy G. Brown can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHANNING S MAHATAN
Primary Patent Examiner
Art Unit 1636


/Channing S Mahatan/
Examiner, Art Unit 1636